FILED
NOVZOZOM

UNITED STATES DISTRICT COURT Clerk. us. District 3. Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

RICHARD JOHN VIEIRA, )
)

Plaintiff, )

)

v ) Civil Action No. 14—1331

)

STATE OF CALIFORNIA, )
)

Defendant. )

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally ﬁled. Before the
Court would consider the plaintiff s complaint and application to proceed in forma pauperis, the
plaintiff was directed to submit a certiﬁed copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the ﬁling of this complaint, obtained from the appropriate ofﬁcial of each
prison at which plaintiff is or was conﬁned. 28 U.S.C. § l915(a)(2). Although the plaintiff
since has submitted an amendment to his complaint, to date he has not submitted the required

ﬁnancial information. Accordingly, the Court will deny his application to proceed in forma

pauperis and will dismiss the complaint without prejudice.

An Order accompanies this Memorandum Opinion.

Uriited Sleﬁes District Judge

 

DATE: l\/S/ol owl